OPINION
{¶ 1} Jeffrey Phillips appeals from his conviction of two counts of violating a protection order after a jury trial. Phillips' appointed counsel has filed an Anders brief stating she could find no merit to any claim of error sufficient to overturn Phillips' convictions. She does suggest the court may have erred in quashing *Page 2 
defense subpoenas for two police witnesses shortly before trial and denying the defendant's motion for a continuance.
 {¶ 2} The record does reflect that the trial court did quash the defense subpoena for Officer Shirley Rockwell because the court found the State's motion well taken. The State had moved to quash the subpoena for Rockwell because it asserted Detective Rockwell was not present when the alleged temporary protection orders were violated by Phillips and her sole involvement was in checking to see if Phillips had any prior convictions for similar violations. The record does not disclose any other witness had his subpoena quashed by the trial court.
 {¶ 3} At the beginning of the trial, defense counsel moved for a continuance when she learned the court had quashed Detective Rockwell's subpoena. Defense counsel stated she had never spoken to Detective Rockwell and she proffered that Rockwell would testify she did not investigate one of the violations alleged in the complaint. We fail to see how Phillips was prejudiced by the court's quashing Rockwell's subpoena or its denial of Phillips' continuance motion. We have reviewed the record of Phillips' trial and we are convinced he received a fair trial and the evidence supported his convictions.
 {¶ 4} On July 31, 2008, Phillips was notified of his appointed counsel's findings and he was given an opportunity to file his own brief in this matter. He has not done so.
 {¶ 5} The Judgment of the trial court is Affirmed.
  WOLFF, P.J., and DONOVAN, J., concur. *Page 3
Copies mailed to:
Patrick J. Bonfield
Deirdre Logan
Amy B. Musto
Kelie M. Niswonger
Jeffrey Phillips
  Hon. Dennis J. Greaney *Page 1